DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mielnik et al (US20180092235) hereinafter Mielnik, in view of Qureshi et al (US20180246549) hereinafter Qureshi and in further view of Volkman (US2011025461). 

As to claim 1, Mielnik discloses an input/output system, comprising:

Mielnik does not disclose an evaluation device.
Qureshi teaches in Fig. 1 of a sensor that service as an evaluation device (Fig. 1, element 106, and para. 0011).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the cover of Qureshi in the system of Mielnik to control the operating environment of the module, (para. 0009).
Mielnik as modified by Qureshi does not explicitly disclose wherein the evaluation device is configured to detect a presence of the at least one cover element at a slot of the plurality of slots in which an input/output module is not plugged
Volkman teaches in Fig. 1 wherein the evaluation device is configured to detect a presence of the at least one cover element at a slot of the plurality of slots in which an input/output module is not plugged (Fig.1 with cover 33 that has a sense to detect its position and evaluated by control logic 50, paras. 0014, 0027). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the cover of Volkman in the system of Mielnik/Qureshi to control the operating environment of the module, (para. 0002).

As to claim 2, Mielnik discloses the input/output system, wherein the at least one cover element is pluggable into one of the plurality of slots of the input/output base unit (Fig. 1, and para. 0032 with a plurality of modules 14).


wherein the evaluation device is configured to detect, in cooperation with the detection device, the presence of the at least one cover element at the slot of the plurality of slots (Fig. 1, and para. 0011). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the cover of Qureshi in the system of Mielnik/Volkman to control the operating environment of the module, (para. 0009).

As to claim 4, Qureshi discloses the input/output system, wherein the at least one cover element has an electrical device, (Fig. 1 with sensor in cover 106) and
wherein the evaluation device is configured to detect, in cooperation with the electrical device of the at least one cover element, the presence of the at least one cover element at the slot of the plurality of the slots (Fig. 1, and para. 0011). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the cover of Qureshi in the system of Mielnik to control the operating environment of the module, (para. 0009).

As to claim 5, Qureshi discloses the input/output system, wherein the electrical device comprises a signal bridge configured to close, in a position of the cover element attached to the slot, an electrical path at the input/output base unit (Fig. 1, and para. 0010). One of ordinary skill in the art before the effective filing date of the claimed 

As to claim 6, Qureshi discloses the input/output system, wherein the electrical device comprises an electronic circuit (Fig. 1, and para. 0010). One of ordinary skill in the art before the effective filing date of the claimed invention would have been
motivated to use the cover of Qureshi in the system of Mielnik/Volkman to control the operating environment of the module, (para. 0009). 

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mielnik in view of Qureshi/Volkman and in further view of Joo et al (US201401 15366) hereinafter Joo. 

As to claim 7, Meilnik as modified by Qureshi/Volkman does not discloses wherein the non- volatile memory.
Joo teaches in Fig. 18 wherein the non-volatile memory comprises an EEPROM (para. 0117). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the memory module of Joo in the system of Mielnik/Qureshi/Volkman to control the operating environment of the sensor system, (para. 0012). 

As to claim 8, Meilnik as modified by Qureshi does not discloses wherein the non- volatile memory comprises an EEPROM.
.

Allowable Subject Matter
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/C.A.D/         Examiner, Art Unit 2184                                                                                                                                                                                        

/HENRY TSAI/           Supervisory Patent Examiner, Art Unit 2184